Citation Nr: 1036027	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for status post back 
fusion of the L3 through S1 vertebra with iliac bone graft, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for right leg 
radiculopathy, L3-S1, rated 10 percent disabling, effective June 
24, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active duty 
for training (ACDUTRA) from August 1972 to February 1973, and in 
August 1975.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 1999 rating 
decision of the VA Regional Office (RO) in Boston, Massachusetts.  
In that decision, the RO denied the Veteran's claim for an 
increased rating for his low back disability, characterized as 
status post fusion at L3-S1, then rated 40 percent disabling. 

The Veteran was afforded a personal hearing in March 2001 before 
a Veterans Law Judge (VLJ) who subsequently left the Board.  The 
Veteran and his wife testified during the hearing.  In accordance 
with 38 C.F.R. § 20.707 (2009), the Veteran offered a hearing 
before another VLJ and this was held at the RO before the 
undersigned in April 2006.  A transcript of each hearing is of 
record.

The case was remanded for further development by decisions of the 
Board in May 2001, December 2004, and January 2006.

The Board denied the Veteran's claim in June 2006.  He appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court granted the parties' Joint 
Motion for Remand and vacated the Board's decision.

The case was remanded by Board decisions in August 2007 and May 
2008.

By rating action dated in September 2008, the disability rating 
for status post back fusion of L3-S1 with iliac bone graft was 
increased to 60 percent.  A total rating based on unemployability 
due to service-connected disability, which had also been on 
appeal, was granted and is no longer for appellate consideration.  
Both awards were effective from June 22, 1999, the date of the 
Veteran's increased rating claim.

The case was remanded for further development by a decision of 
the Board in March 2009.  As discussed below, the development 
indicated in the Board's March 2009 and previous remands was 
accomplished by the Appeals Management Center (AMC), as 
acknowledged by the Veteran's representative in the August 2010 
post remand brief.  Thus, the AMC complied with the Board's 
remand instructions and another remand is not required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for the 
orthopedic manifestations of his status post back fusion of the 
L3 through S1 vertebra with iliac bone graft throughout the 
appeal period.

2.  Right leg radiculopathy due to status post back fusion of the 
L3 through S1 vertebra has caused no more than mild incomplete 
paralysis; any neurologic symptoms prior to September 23, 2002 
would not warrant a rating higher than 60 percent under any 
potentially applicable diagnostic code. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an increased rating for 
the orthopedic manifestations of the Veteran's status post back 
fusion of the L3 through S1 vertebra, currently rated 60 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5293 (effective prior to September 26, 2003), Diagnostic Code 
5243 (effective September 26, 2003).

2.  The criteria have not been met for an increased rating for 
the neurologic manifestations of the Veteran's status post back 
fusion of the L3 through S1 vertebra, specifically, right leg L3-
S1 radiculopathy, rated 10 percent. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.120, 4.123, 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2009 post-rating letter, the AMC notified the 
Veteran of the evidence needed to substantiate the claim for an 
increased rating for his back disability.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the Auust 2009 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the August 2009 letter, in addition to April 2006 
and December 2008 letters.

In a September 2008 letter, the AMC also provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claim in compliance 
with a decision of the Court that was subsequently vacated by the 
Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

In addition, the August 2009 letter contained new criteria for 
rating disabilities of the spine and the RO and AMC considered 
these criteria as well as the prior criteria in the SSOCs.  Thus, 
there is no prejudice to the Veteran in the Board also 
considering the old and new criteria.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Contrary to VCAA requirements, all of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim (which occurred prior to enactment of the VCAA.  Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in March and 
June 2010 supplemental statements of the case (SSOCs).  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  The Veteran 
has been afforded multiple VA examinations.  As discussed below, 
the reports of these examinations are adequate because they are 
based on consideration of the Veteran's prior medical history and 
examinations and also describe his back disability in sufficient 
detail so that the RO's, AMC's and Board's evaluation of the 
claimed disability will be a fully informed one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In addition, as noted above, multiple Board remands instructed, 
pursuant to the Joint Motion, that the Veteran be afforded an EMG 
which may be more appropriate to evaluate peripheral neuropathies 
affecting the lower extremities than MRI.  See Joint Motion, at 3 
(citing The Merck Manual (15th ed. 1987)).  A VA EMG/NCV study 
was conducted in July 2009, and a report of this study is of 
record.  Consequently, the AMC complied with the Board's remand 
instructions and another remand is not required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Moreover, during the Board hearings, the VLJs indicated to the 
Veteran that it was incumbent upon him to submit any potentially 
relevant evidence in his possession which may support his claim 
and elicited testimony regarding the severity of his back 
disability.  This action supplements VA's compliance with the 
VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for entitlement to increased ratings 
for status post back fusion of the L3 through S1 vertebra with 
iliac bone graft, currently evaluated as 60 percent disabling and 
for right leg radiculopathy, L3-S1, effective June 24, 2001, are 
thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods during 
the appeal period where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, 
uniform ratings are warranted based on similar symptomatology 
throughout the appeal period.

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243, applicable to intervertebral disc 
syndrome (IVDS).  During the pendency of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002 and September 26, 2003.  
See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 
(Aug. 27, 2003).  A liberalizing law or regulation applies, if at 
all, only to the period beginning with the effective date of the 
new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings are to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003, 5010 (2009).

Prior to the applicable regulatory change, the Veteran's back 
disability was rated under 38 C.F.R. § 4.71a, DC 5293.   Prior to 
the 2002 amendments, the maximum schedular rating under DC 5293 
was 60 percent for pronounced IVDS.

The only other ratings higher than 60 percent that were warranted 
under the pre-2002 criteria were for residuals of vertebra 
fracture under DC 5285 and for ankylosis of the lumbar spine or 
of the entire spine under DCs 5286 and 5289.  As the evidence 
discussed below reflects that there has been no vertebra fracture 
residuals or ankylosis of the Veteran's spine throughout the 
appeal period, further discussion of these diagnostic codes is 
unnecessary.

Effective September 23, 2002, DC 5293 was revised to evaluate 
IVDS either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Ratings were 
provided for intervertebral disc syndrome based on the total 
duration of incapacitating episodes within the previous twelve 
months.  However, the highest rating for IVDS based on 
incapacitating episodes was 60 percent.  Note 1 also defined 
"chronic orthopedic and neurological manifestations" as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Note 2 provided that when the evaluation is based 
on chronic manifestations, orthopedic disabilities are to be 
evaluated using the rating criteria for the most appropriate 
orthopedic diagnostic code or codes and neurological disabilities 
are to be evaluated separately using the rating criteria for the 
most appropriate neurological diagnostic code or codes.

The remaining criteria for rating disabilities of the spine were 
left undisturbed by the 2002 amendments, but the 2003 amendments 
renumbered all of the diagnostic codes and provided for 
evaluation of back disabilities other than IVDS under the general 
rating formula for rating diseases and injuries of the spine.  
The diagnostic code applicable to IVDS was changed from 5293 to 
5243 and the new criteria provided that IVDS would be evaluated 
either under the general formula for rating diseases and injuries 
of the spine or under the formula for rating IVDS based on 
incapacitating episodes, depending on which method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The formula for rating IVDS based on 
incapacitating episodes, including the definition of 
incapacitating episodes in Note 1.

Under the general rating formula for diseases and injuries of the 
spine, the only specific ratings higher than 60 percent are for 
unfavorable ankylosis of the entire spine and unfavorable 
ankylosis of the entire thoracolumbar spine.  As noted, the facts 
below reflect there has been no complete ankylosis of the entire 
thoracolumbar spine.

Thus, the summary of the regulations above reflect that the 
Veteran is receiving the maximum possible schedular rating of 60 
percent for the manifestations of his IVDS throughout the appeal 
period.  The only remaining issue is whether he is entitled to a 
separate rating for chronic neurologic manifestations or 
associated objective neurologic abnormalities.  He has been 
granted a separate, 10 percent rating for right leg 
radiculopathy, and the Board will therefore address whether a 
higher rating is warranted for this disability, as well as 
whether any other separate rating is warranted for chronic 
neurologic manifestations or associated objective neurologic 
abnormalities. 

In his written statements and sworn testimony, the Veteran 
reported constant pain in his back, muscle spasm in his back, 
intermittent numbness in his legs and feet, and weakness in his 
right lower extremity. He also asserted that his low back 
disability had caused bowel problems (primarily constipation due 
to his medication), frequent urination, and interference with his 
sexual performance.  He claimed that he started his day with 
dull/achy back pain and that with activity this pain would become 
worse, eventually radiating into his legs.  The Veteran asserted 
that his back pain prevented him from using stairs and he could 
only walk one block before needing to rest to alleviate his pain.  
He could not sit still in one position and his back pain 
interrupted his sleep and made him restless at night.  He noted 
that he could only lift up to 10 pounds of weight.  When he did 
lifting, he would kneel to pick up things and not bend his back.  
He noted that his back pain made it difficult to put on his 
shoes.  It was asserted that he could not do any house or yard 
work.  The Veteran noted that he took multiple prescribed 
medications for his low back disability.  He claimed that these 
drugs made him feel groggy and anxious.  The Veteran reported 
that if he did not take his medications, his back pain would be 
so severe that he would go to an emergency room.  During these 
periods of exacerbation, the veteran and his spouse claimed that 
the veteran could not sit, bend, or walk.

At the March 2001 Board hearing, the Veteran testified that he 
had last worked two years before.  The Veteran reported that he 
had previously worked as a truck driver, but his low back 
disability had interfered with this occupation.  He noted that he 
could only drive 20 minutes at a time and then would have to stop 
for 15 minutes to alleviate his back pain.  The Veteran did 
acknowledge in March 2001 that he worked part-time for a business 
owned by another family member.  However, he argued that this 
work was not gainful employment and was in a sheltered 
environment.  He noted that his duties consisted of running 
errands for the owner (such as collect his mail) and minding the 
store.  The Veteran reported that he worked at this job 10 to 15 
hours a week.  He testified that he only had a 10th grade 
education and had done manual labor work his entire life.

The Veteran was given a VA compensation examination in August 
1999.  It was noted that he underwent an operation on his back 
with a fusion of L3 through S1 vertebra in 1978.  He claimed that 
he did not have any relief of his back pain from the surgeries.  
He complained that the pain radiated down his right leg.  The 
Veteran found it very difficult to climb stairs without pain.  At 
the time of examination, the Veteran complained of pain, 
weakness, fatigue, stiffness, and lack of endurance in his back.  
He stated that the pain was constant, making it difficult to him 
to stand or sit for periods of time.  He was awakened at night 
with pain in his back.  The Veteran stated that the pain was 
constant and may occur without any reason.  His symptoms were 
relieved by hot baths and showers and sleeping on floor.  His 
activities were limited as he is unable to walk, drive a car, 
shop, take out trash, climb stairs, push a lawn mower, or garden.  
He asserted that he was unable to work due to back pain.  On 
examination, the musculature of the back and posture were normal.  
There was tenderness of the lumbar spine and painful motion of 
the spine.  The range of motion of the lumbar spine was forward 
flexion to 30 degrees, backward extension 10 degrees, right and 
left lateral movement to 15 degrees, and right and left rotation 
to 20 degrees.  On neurological examination the motor function of 
the upper extremities were within normal limits.  The motor 
function of the lower extremities was within normal limits.  The 
deep tendon reflexes of the knee and ankle were physiological.  
The diagnosis was secondary post back fusion L3-S1 with iliac 
bone graft.  The examiner commented that physical examination had 
corroborated symptoms of tenderness in the lumbar spine and 
limitation of movement of the spine.

A VA lumbar X-ray of September 1999 revealed a posterior 
laminectomy at the L5 level with extension fusion from the L5 
vertebra to the S1 vertebra.  The lower S1 joints appeared 
normal.  The disc spaces at the L3-L4 and L4-L5 levels were 
somewhat narrowed.  There was anterior osteophyte formation at 
the L1-L2 and L2-L3 levels.  There was also some straightening of 
the lower lumbar spine with some loss of normal lumbar lordosis.

A December 1999 magnetic resonance image (MRI) of the low back 
revealed status post bilateral posterior lateral bony fusions.  
The fusions extended from L2 vertebra through S1 vertebra 
inclusive.  Bilateral laminectomies appear to have been performed 
at the L5 level, partially at the L4 level.  The fusions appeared 
solid bilaterally from L2 through S1 vertebras.  Minimal disc 
degenerative changes were noted at T12-Ll level.  No disc 
herniations were identified at any imaged level.  The canal 
recesses and foramina appeared widely patent at all imaged 
levels.  Extensive bilateral paraspinous muscle atrophy was 
evident, far more severe on the right than on the left.  The 
muscles appeared essentially fat replaced on the right side. 
Limited musculature was evident on the left, below the L2 level.  
The radiologist's conclusion was status post L2 through S1 
vertebra fusion with solid fusion evident between the L2 through 
S1 by MRI, with no neural compromise evident; however, there was 
bilateral involution of the paraspinous muscles.

The Veteran received a VA orthopedic surgery consultation in 
January 2000.  The Veteran reported that he was in constant pain 
due to his low back disability.  He reported that he had last 
worked two years ago as a gas station attendant, but due to the 
job demands of having stayed on his feet for prolonged periods 
forced him to quit this job.  On examination, the veteran's 
forward flexion and right/left lateral bending was reported at 0 
degrees.  The examiner indicated that the veteran's forward 
flexion took place at his hips, and not in his spine.  Straight 
leg raises were positive.  The examiner also indicated that he 
had reviewed the findings of the December 1999 lumbar spine MRI 
report.  The orthopedic examiner commented that the Veteran was 
unemployable due to the condition of his back, which was causally 
related to his in-service back injury.

A VA outpatient record dated in July 2000 noted persistent low 
back pain despite his use of prescribed pain medication.  It was 
noted by the examiner that the veteran had poor recognition of 
his back restrictions as he had recently been laying sheet rock 
with a friend.  He claimed that his low back pain was worse with 
prolonged standing, lying down, or using stairs.  The veteran 
complained that his legs felt weak.  On examination, there was 
paraspinal lumbar tenderness with bilateral muscle spasm.  
Neurologic examination found that deep tendon reflexes were 3+ in 
the left leg, but only 1 to 2+ in the right leg.

In mid-September 2000, the veteran was seen at a VA emergency 
room due to severe pain that radiated into both legs.  
Examination revealed negative straight leg raises, symmetrical 
deep tendon reflexes ranging from 1+ to 2+, and no sensitivity 
changes.  There was decreased flexion and extension in the 
lumbosacral spine.  He was provided additional pain medication to 
"carry him over" until his treating VA physician could see him. 
VA orthopedic consultation in September 2000 noted examination of 
the back revealed marked tenderness over the lumbar spine with 
spasm over most of the back in all directions.

The Veteran was afforded another VA compensation examination in 
July 2001.  He reported that his current symptoms included low 
back pain, which he felt was constant.  The pain was described as 
dull to aching. On a scale of 1 (no pain) to 10 (extreme pain), 
he rated his pain at a level of 6 to 8.  He claimed to have 
intermediate radicular pain to one or the other lower extremity, 
with an infrequent feeling of numbness in the right leg.  He 
reported that his limitations were sitting for about ten minutes, 
and then he would have to change his position.  His standing was 
also limited to five or ten minutes.  He could walk one or two 
blocks.  Climbing up and down stairs was quite painful, though he 
can climb up to ten stairs.  He avoided bending, and if he had 
to, he would bend first at the knees.  He avoided all lifting.

On examination, the Veteran appeared in some degree of physical 
discomfort.  His gait was slow, but steady. On palpation, he had 
some tenderness at L4-L5 and L5-S1 levels, with a mild degree of 
lower lumbar paravertebral spasm.  There was pain on flexion and 
lateral flexion. Straight-leg raising tests were possible to 70°, 
bilaterally; however, Lasegue's sign was negative.  Forward 
flexion, extension and lateral movements were associated with a 
mild degree of pain starting at the endpoint of active motion.  
Active motion in the lumbar spine was found to be forward flexion 
to 70 degrees, backward extension to 30 degrees, right and 
lateral bending to 30 degrees, and right and lateral rotation to 
30 degrees.  The Veteran also reported lack of endurance whenever 
he had to bend as a result of back pain. His overall muscle 
strength, considering the component of pain, was graded by the 
examiner at 4 on a scale from 1 (extreme weakness) to 5 (full 
strength).  Deep tendon reflexes were symmetrical in the lower 
extremities.  Sensory examination was intact in the lower 
extremities.  The diagnosis was status post back fusion with 
iliac bone graft, with chronic low back pain and chronic 
radiculopathy.

The examiner commented that a VA low back MRI conducted in 
October 2000 found minimal narrowing at the L3-L4 level.  There 
was no evidence of any bony or ligamentous hypertrophy.  The 
spinal canal and neural foramina were mildly patent at all 
levels.  The study showed no change since the veteran's last 
surgery.  The VA examiner felt that the veteran had some 
tenderness in the lumbar spine and some degree of weakness, 
probably as a result of pain.  It was opined that the lumbar 
spine disability had undergone a minimal degree of progression, 
as far as his symptoms of low back pain were concerned.  In 
support of this opinion, the examiner noted that the veteran had 
been performing office- related work and his low back MRI study 
was essentially unremarkable.  There is no evidence of any new 
disc herniations or arthritic changes.  It was also noted that an 
electromyography (EMG) study of both lower extremities, showed 
chronic S1 radiculopathy on the right side.  The examiner 
concluded that the veteran had ongoing symptoms of low back pain; 
however, there had been minimal progression, in terms of his 
disability.  In addition, the examiner found the veteran's 
lumbosacral spine did not exhibit weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disability.  He also found that there was only a mild 
degree of additional limitation of functional ability during 
flare-ups or repetitive use of the lumbar spine.  Finally, the 
examiner concluded that the veteran's lumbar spine disability had 
only a minimal impact on his employability, and to support this 
finding the examiner indicated that the veteran was currently 
performing office-related work.

A VA outpatient record of May 2001 noted the veteran complained 
of low back pain at a level of 7.  He reported being constipated 
with "hard stools" usually once to twice a week.  On examination, 
his back had mild paraspinal lumbar tenderness and spinal 
tenderness.  Motor strength was at a level of 5, deep tendon 
reflexes were 2+ in both lower extremities, and sensation was 
intact to light touch.  By June 2001, outpatient record noted 
that with the use of Percocet, he had a "good couple of weeks."  
It was noted that the Veteran's low back pain had previously been 
rated at a level of 7, and had improved with the use of Percocet 
to a level ranging from 0 to 3.  The Veteran noted that he was 
now walking more with his spouse and could use stairs.  With the 
use of medication, he had regular bowel movements.  On 
examination, the back was nontender and deep tendon reflexes were 
symmetric at 2+.  The impression noted that the veteran had 
resolved constipation and markedly improved low back pain with 
the use of Percocet.

A VA pain clinic consultation in August 2001 noted the Veteran 
rated his pain during exacerbations at a level of 8.  With the 
use of medication, his pain would be at a level of 5.  He claimed 
that he last worked three years ago as a salesperson. On 
examination, his motor strength was at a level of 5.  His 
sensation was "OK." Deep tendon reflexes were 2+ and equal.  
During walking, the Veteran limped in the right leg.  The 
assessment was failed back syndrome with ongoing pain.

In November 2001, the veteran reported his low back pain was at a 
level of 3 and was not radiating into his legs.  He denied 
bladder or bowel disfunction and numbness and tingling in the 
legs.  On examination, the back was nontender, his deep tendon 
reflexes were 2+ in both lower extremities, his motor strength 
was at a level of 5, and his sensation was intact.

A VA neurology consultation of January 2002 noted the Veteran's 
pain level of 2 to 3 with the use of pain medication and a TENS 
device.  When his pain medication runs out, his level of pain is 
at an 8. In late January 2002, the Veteran reported an 
exacerbation of his low back pain after he did a lot of walking.

In early April 2002, the veteran indicated that his current pain 
medication was giving him a headache.  He apparently discontinued 
the use of this medication, which resulted in back spasm and his 
back becoming "like a big knot."  He reported to an emergency 
room where he was given a single does of Flexeril, but claimed 
that he could not walk for a week after this incident.  The 
Veteran claimed that his TENS unit did not help this 
exacerbation.  On examination, there was no paraspinal spasm.  
His motor strength was at a level of 5.  Deep tendon reflexes 
were at 2+.  The assessment was intermittent muscle spasm.

In late April 2002, the Veteran reported his low back pain was 
worsening.  He noted that seven days prior to his visit he had 
exacerbated his back pain by standing on his feet for 5 hours 
using an electric screwdriver.  The Veteran reported that his 
back pain was intermittent, but would increase to a level of 10 
during flare-ups.  On examination, there was no tenderness in the 
back to palpation.  The assessment was chronic low back pain with 
exacerbation.  A VA neurology outpatient record of August 2002 
noted complaints similar to those previously reported by the 
Veteran. On examination, there was no paraspinal spasm, motor 
strength was at a level of 5, and deep tendon reflexes were 2+.

A May 2004 VA outpatient record noted the veteran's complaint 
that his back pain had been worse for the past week, which he 
felt was secondary to the weather. He indicated that he took 2 to 
3 Percocet a day for his back pain.  On examination, the veteran 
had full range of motion, muscle strength at a level of 5, and 
his sensation was intact. In December 2004, the veteran claimed 
that his low back pain was causing him a lot of problems.  He 
currently could not walk up stairs.  The veteran took Percocet 
and Morphine Sulfate to alleviate this pain, sometimes taking 
more than the prescribed dosage.  He denied bowel or bladder 
problems and indicated that his sexual function was "OK."  On 
examination, there was no paraspinal spasm, no sciatic notch 
tenderness, and no tenderness on the spine.  His motor strength 
was at a level of 5.  His sensation was only diminished to pin 
prick on the right great toe area.  Deep tendon reflexes were all 
2+, except for the right knee which was 0.  The assessment was 
status post lumbar laminectomy.

An October 2004 lumbar spine MRI report indicated moderate 
bilateral facet hypertrophy at the L2-L3 level with no evidence 
of significant disc bulge or herniation. At levels L3-L4 and L4-
L5, there was no spinal canal stenosis or neural foraminal 
narrowing. At the L5-S1 level, there was no spinal canal 
stenosis, but there was mild bilateral neural foraminal narrowing 
secondary to posterior fusion. The radiologist's conclusion was 
an essentially unremarkable study except for posterior fusion 
from the L3 vertebra to the S1 vertebra, which was unchanged when 
compared to the MRI conducted in October 2000.

On the October 2007 VA examination, the Veteran could not perform 
range of motion tests because of pain, and he reported decreased 
sensation from the waist down.  The Veteran also reported pain 
with radiation to the lower extremities with numbness and 
weakness but no sphincter abnormality.  On examination, there was 
a patchy area of numbness based on the Veteran's subjective 
perception.  Deep tendon reflexes were not obtainable, plantar 
reflexes were mute, motor testing was 4+/5 in all extremities, 
and the diagnosis was low back pain due to degenerative joint 
disease with no evidence of disc abnormality.

On the July 2008 VA examination, there was no specific tenderness 
throughout the lumbar spine but there was tension in the 
paraspinal muscles more to the right than to the left.  The 
Veteran had neither bladder nor bowel complaints and no erectile 
dysfunction, although the back pain reduced the Veteran's ability 
to have intercourse.   There were range of motion figures given 
for each plane of motion.  Straight leg testing was difficult but 
was accomplished, with pain at 30 degrees on the right and 45 
degrees on the left.  Lasegue's sign was notably positive on the 
right and probably negative on the left.   Deep tendon reflexes 
were asymmetric, with the left knee 1/4, the right knee just 
under 4/4, the ankles 0/4.  Motor strength was difficult to 
assess but near normal, in the 4/5 range for all muscles.  
Sensory examination was generally negative, except along the 
lateral border on the right foot, where pin was felt as blunt but 
he could still feel light touch.  Vibration was intact throughout 
both lower extremities.  The assessment was spondylolisthesis, 
severe and constant low back pain with bilateral lower extremity 
radiation, and right S1 radiculopathy.  A July 2008 lumbar spine 
MRI report indicated disc bulges at T12-L3, and no compromise of 
the canal or foramina at L3-L4, L4-L5, or L5-S1 levels.  There 
was evidence of the fusion surgery.  An August 2008 review of the 
MRI noted narrowing of the central canal and recesses, which 
confirmed spondylolisthesis but not the right S1 radiculopathy.

On the June 2009 VA examination, the Veteran indicated that he 
experienced severe right thigh numbness, but he was not 
experiencing it at the time of the examination; otherwise, 
nothing had changed from the previous examination.  Range of 
motion figures were given for each plane of motion.  Neurologic 
examination showed deep tendon reflexes at 2/4 at the rght knee 
and 1/4 at the left.  Right ankle was 1/4 and the left was 
equivocal.  Motor stenght testing was 3/5 and 4/5 in all muscle 
groups.  Sensory was intact except along the lateral border of 
the right foot, where pin was felt as blunt, but vibration and 
light touch were felt as appropriate.  The assessment was the 
same as on the July 2008 VA examination.

The July 2009 EMG/NCV showed that the right tibial nerve, the 
right superficial peroneal nerve, and the right sural nerve were 
normal.  The right common peroneal nerve had borderline normal 
distal latency, markedly reduced CMAP amplitude, and normal 
conduction velocity in the leg.  The needle EMG studies of the 
right leg showed normal insertional activities without abnormal 
spontaneous activities.  There were brief polyphasic motor unit 
potentials in the right TA, peroneal longus, and medial 
gastrocnemius.  The motor unit firing rate and maximal 
recruitment pattern remained normal.  The conclusion was of an 
abnormal study with electrodiagnostic evidence of a right chronic 
L5 radiculopathy without acute denervation.

The above evidence reflects that no higher rating is warranted 
for orthopedic or neurologic symptoms of the Veteran's back 
disability, for the following reasons.  First, there was no 
evidence of complete ankylosis or vertebral fracture on repeated 
examination.  Thus, higher ratings are not warranted under the 
pre-amendment criteria for limitation of motion.  In addition, 
when assessing the severity of a musculoskeletal disability rated 
based on limitation of motion, VA must also consider the extent 
that the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009).  However, the Court in Johnston v. Brown, 10 Vet. 
App. 80 (1997), indicated that where, as here, the Veteran is in 
receipt of the maximum schedular evaluation based on limitation 
of motion and a higher rating requires ankylosis, the cited 
regulations are not for application.  See id. at 84-85 (although 
the Secretary suggested remand because of the Board's failure to 
consider functional loss due to pain, remand was not appropriate 
because higher schedular rating required ankylosis).  Even if the 
regulations were for application, there is no indication in any 
of the above findings that additional functional limitation from 
the DeLuca factors results in the functional equivalent of 
unfavorable ankylosis, which is required for a higher rating 
based on limitation of motion.  The Board notes that, while the 
Veteran underwent fusion surgery, the January 2000 outpatient 
record demonstrated that even during an exacerbation of pain and 
spasm, the veteran's spine was at a favorable position (that is, 
0 degrees flexion and extension).

As to the possibility for any separate rating for neurologic 
symptoms other than right leg radiculopathy, while the Veteran 
testified to bladder and bowel impairment and sexual dysfunction 
during the Board hearings, he repeatedly denied such problems on 
the VA examinations, and indicated in the May 2001 treatment note 
that he had regular bowel movements with the use of medication.  
The Board finds that the statements that the Veteran made during 
examinations are more credible than those he made during the 
Board hearings in the course of his appeal for higher ratings.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later).  Thus, the Veteran's 
complaints of bowel, bladder, and sexual impairment due to his 
back disability are not credible and do not warrant a separate 
rating for chronic neurologic manifestations or objective 
associated nerurologic abnormalities of his back disability.  In 
addition, a separate rating is not warranted for left as well as 
right leg radiculopathy.  While the Veteran complained of 
radiating pain to both legs, the findings of neurologic 
manifestations or abnormalities were repeatedly greater in the 
right than the left leg, the July 2001 EMG study of both lower 
extremities showed only radiculopathy on the right and not on the 
left, and the July 2008 and June 2009 VA examination reports 
contained diagnoses of only right and not left leg radiculopathy, 
resulting in the July 2009 EMG/NCV study being performed only on 
the right leg nerves.  The Board finds that the opinions of 
trained professionals based on test results are more competent 
and credible than the Veteran's general lay statements.  Thus, a 
separate rating is warranted only for chronic neurologic 
manifestations or associated objective neurologic abnormalities 
of the right leg, and not the left leg.

As to the rating for right leg radiculopathy, the Board finds 
that a rating higher than 10 percent is not warranted.  Pursuant 
to 38 C.F.R. § 4.124a, DC 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent evaluation is warranted for complete paralysis of the 
sciatic nerve.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  Complete paralysis of the sciatic 
nerve is indicated when the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened, or (very rarely) lost.

The rating schedule provides the following guidance in evaluating 
the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. See nerve involved for diagnostic code 
number and rating. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis. See nerve involved for 
diagnostic code number and rating. Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124.

The above evidence shows that there is no more than mild 
incomplete paralysis warranting a 10 percent rating.  The 
findings of right leg neurologic symptoms have repeatedly been in 
the context of mostly normal findings.  Muscle strength has 
consistently been at or near normal, and was always at least 3/5, 
and sensation was mostly intact.  MRI findings were mostly 
normal.  The October 2004 radiologist concluded that the MRI was 
essentially unremarkable except for the fusion, and the August 
2008 MRI showed narrowing and confirmed spondylolisthesis but not 
right S1 radiculopathy.  The July 2001 VA examiner indicated that 
there was chronic right leg radiculopathy but did not comment on 
the details of the report itself, which was attached to the 
examination report.  The July 2009 EMG/NCV study had far more 
normal findings than abnormal findings, and noted a lack of acute 
denervation.  The weight of the medical evidence thus shows at 
most mild incomplete paralysis of the sciatic nerve, and this 
evidence is of greater probative value than the lay statements of 
the Veteran for the reasons noted above.

In reaching this determination, the Board has considered the 
guidance given in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, 
when rated by analogy, the conclusion is that the findings are 
indicative of no more than mild neuropathy.  Muscle strength 
testing has varied, and there is evidence of pain and some minor 
sensory disturbances, but there is no indication of trophic 
changes.  Under these circumstances, the cumulative effect does 
not more closely approximate moderate neuropathy.

As to whether the 10 percent rating should be effective prior to 
June 24, 2001 (given that the claim was filed in July 1999), 
prior to the September 2002 amendments there was no specific 
provision in the regulations describing how to assign separate 
neurologic ratings for back disabilities.  The 60 percent rating 
for IVDS that the Veteran is receiving under DC 5293 contemplates 
neurologic deficits (a rating under DC 5293 could include 
limitation of motion, see VAOGCPREC 36-97 (December 12, 1997), 
but does not in this case.  Thus, a separate rating for 
neurologic defecits would be impermissible pyramiding.  See 38 
C.F.R. § 4.14.   A disability could be rated under DC 5292 and 
warrant a separate rating for neurologic defecits because DC 5292 
is based on limitation of motion.  See VAOGCPREC 36-97.   
However, given the maximum 40 percent rating under DC 5292, the 
Veteran would not be entitled to a rating higher than 60 percent 
if his back disability were rated in this way because the 40 
percent would be combined with at most a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve, for the reasons 
stated above.  Thus, the Veteran is not entitled to a 10 percent 
rating for right leg radiculopathy prior to June 24, 2001.

Finally, as to consideration of referral for an extraschedular 
rating, such consideration requires a three- step inquiry. See 
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id.  If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, then the second inquiry is whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms.  Id. 
at 115-116.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted.  Id. at 116.

In this case, the Veteran has been granted a total disability 
rating based on individual unemployability (TDIU) based on his 
back disability.
Although the Court in Kellar v. Brown, 6 Vet. App. 157 (1994), 
held that extraschedular rating and TDIU consideration were not 
inextricably intertwined issues because they were measured 
differently, the Board finds that consideration of an 
extraschedular rating after TDIU has been granted based upon the 
same disability manifestations would violate the prohibition 
against pyramiding ratings. See 38 C.F.R. § 4.14.  Moreover, as 
demonstrated by the extensive analysis above, both the orthopedic 
and neurologic manifestations of the Veteran's back disability 
are fully contemplated by the applicable rating criteria, both 
former and revised, in effect during the appeal period.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.


ORDER

Entitlement to an increased rating for status post back fusion of 
the L3 through S1 vertebra with iliac bone graft, currently 
evaluated as 60 percent disabling, is denied.

Entitlement to an increased rating for right leg radiculopathy, 
L3-S1, rated 10 percent disabling, effective June 24, 2001, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


